Citation Nr: 0027296	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-25 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
secondary to smoke inhalation.  

2.  Entitlement to service connection for an eye disability.  

3.  Entitlement to service connection for residuals of flash 
burns to the body.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for residuals of a left 
shoulder injury.  

6.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1942 to October 1945.  

This appeal arises from March 1997 rating action of the St. 
Petersburg, Florida, regional office (RO).  In that decision, 
the RO denied service connection for a lung disorder 
secondary to smoke inhalation; an eye disability; residuals 
of flash burns to the body; a back disability; residuals of a 
left shoulder injury; and a contusion to the right arm, 
claimed as a right shoulder injury.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a lung 
disorder secondary to smoke inhalation is not plausible.  

2.  The veteran's claim for service connection for an eye 
disability is not plausible.  

3.  The veteran's claim for service connection for residuals 
of flash burns to the body is not plausible.  

4.  The veteran's claim for service connection for a back 
disability is not plausible.  

5.  The veteran's claim for service connection for residuals 
of a left shoulder injury is not plausible.  

6.  The veteran's claim for service connection for a right 
shoulder disability is not plausible.  


CONCLUSION OF LAW

The veteran's claims for service connection for a lung 
disorder secondary to smoke inhalation; an eye disability; 
residuals of flash burns to the body; a back disability; 
residuals of a left shoulder injury; and a right shoulder 
disability, are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Throughout the current appeal in the present case, the 
veteran has essentially asserted that service connection for 
the claimed disabilities is warranted.  He states that he 
incurred the disabilities during service in a burning 
airplane in December 1944.  

Service personnel records indicate that the veteran was 
awarded the Soldier's Medal for heroism exhibited on 
December 25th, 1944, when he undertook the hazardous task of 
rescuing trapped crew members of a bomb-laden Marauder 
aircraft that had crashed in flames shortly after take-off.  
The veteran, along with another serviceman who also received 
a Soldier's Medal, dragged three crew members to safety 
despite the fact that ammunition was exploding continuously 
in the blaze, that detonation of the bombs seemed imminent, 
that one of the bombs became red hot, and that the heat from 
the fire was intense.  

According to the service medical records, the September 1942 
enlistment examination demonstrated that the veteran had 
20/70 uncorrected vision in his right eye and 20/70 
uncorrected vision in his left eye.  With correction, the 
veteran had 20/25 vision in each eye.  An examination of the 
eyes showed hyperopic astigmatism.

In October 1943, the veteran was treated for back pain.  In 
April 1944, he was treated for a moderate contusion of his 
right knee and right arm, which he occurred when the bicycle 
that he was riding collided with a truck.  An ophthalmology 
examination completed in July 1945 showed that he had 
uncorrected vision of 20/70 in his right eye and 20/50 in his 
left eye and corrected vision of 20/30 in his right eye and 
20/40 in his left eye.  

The separation examination, which was conducted in October 
1945, demonstrated that the veteran's lungs were normal, that 
his skin was normal, and that he had no musculoskeletal 
defects.  This evaluation also showed that the veteran had 
uncorrected vision of 20/50 in his right eye and 20/40 in his 
left eye and corrected vision of 20/20 in each eye.  Further 
physical examination indicated that the veteran had an eye 
abnormality described as hyperopic astigmatism.  It was 
stated that the hyperopic astigmatism and decreased vision 
were not incurred in the line of duty.  A chest x-ray was 
negative.

In a February 1997 letter, a private physician explained that 
she was the veteran's family physician and that, as such, she 
had treated him for the following medical 
conditions:  insulin dependent diabetes mellitus, chronic 
obstructive pulmonary disease (COPD), hypertension, 
hypothyroidism, thrombosis/blood clot in the groin, 
gastritis/duodenitis, diverticulosis, aortic stenosis, 
cataracts, and coronary artery disease.  

A hearing was held at the RO in February 1998.  At that time 
the veteran testified that his disabilities were cause when 
he ran inside a burning B-26.  He states that he was a medic 
and treated himself.  

VA examinations were conducted in April 1998.  During the eye 
examination, the veteran reported that he experienced 
increased tearing for several years after the in-service 
accident involving the burning airplane.  The veteran stated 
that he had cataract surgery in his left eye in 1948, 
cataract surgery in his right eye in 1953, and several 
surgeries since then.  The veteran was very vague concerning 
his more recent eye surgeries.  

The examination demonstrated corrected vision in the 
veteran's right eye of 20/200 which pinholes to 20/100+, 
corrected vision in his left eye of count fingers at six 
inches, intact extraocular muscles, visual fields which were 
full to finger count bilaterally, and pupils which appeared 
to be surgically altered.  Although topical anesthetic drops 
were instilled at the examination, further evaluation was 
hampered by photophobia and blepharospasm.  No further 
examination was allowed except for a fleeting glance which 
showed a corneal transplant with sutures in place on the 
right eye and the appearance of cataract extraction in both 
eyes.  

The examiner assessed cataract extraction in both eyes as 
well as penetrating keratoplasty in the right eye.  The 
examiner also stated that it is difficult to identify the 
residuals of possible injuries from the in-service fiery 
plane crash since the veteran had multiple surgeries in both 
eyes.  

A VA respiratory and general medical examination showed that 
the veteran's primary complaint was of moderately severe 
shortness of breath over a period of several years.  He also 
cited occasional cough with expectoration but no hemoptysis.  
He reported that he had smoked two packs of cigarettes daily 
beginning at the age of 15 and that he stopped smoking at 
approximately the age of 50.  He expressed his belief that 
his symptoms started after he had inhaled smoke from a 
burning airplane during his World War II military service.  

Physical examination of the veteran's chest demonstrated 
somewhat distant breath sounds; a slightly increased PA 
diameter of the chest; normal respiratory rate; and no rales, 
rhonchi, wheezes, or evidences of effusion.  An evaluation of 
the veteran's extremities indicated no pitting peripheral 
edema.  No pathology of the veteran's calves was shown.  
Chest x-rays showed emphysema of the upper lobar with some 
prominence of basilar markings, which was thought to be 
probably due to chronic bronchitis, and degenerative change 
in the spine.  Pulmonary function tests showed moderate 
ventilatory defect, mild airflow limitation which did not 
improve with an inhaled bronchodilator, a mildly restrictive 
ventilatory defect, a moderately reduced transfer factor for 
carbon monoxide, normal oxygen tension, and a normal 
acid-base balance.

In pertinent part, the examiner diagnosed mild COPD.  The 
examiner expressed his opinion that the veteran's respiratory 
symptoms and physical findings have nothing to do with any 
smoke inhalations that took place during his military 
service.  

During a VA scars examination the veteran reported having 
suffered burns to his neck, face, arms, and legs during an 
accident in which his plane crashed-landed and erupted in 
fire on the runway in 1943.  He stated that he received no 
medical treatment for these injuries and that he simply 
treated himself by applying unknown creams to the areas of 
redness and blistering.  

He also reported that, following his discharge from service, 
in approximately 1945, he received medical attention from 
doctors and was given unknown creams for his skin.  He 
complained of currently having a roughness of the skin on his 
arms and legs but no other known skin problems.  He described 
currently using unknown over-the-counter prescriptions on his 
arms and legs.  

Physical examination demonstrated no evidence of scarring of 
the veteran's face, neck, arms, or legs; a few flat 
seborrheic keratoses on both dorsal forearms; and lower legs 
which were especially xerotic and showed hyperpigmentation 
and some mild inflammatory changes that were consistent with 
venous insufficiency.  The veteran's skin was generally 
xerotic, especially on his arms and legs.  The examiner 
provided an impression of a history of burns to the neck, 
face, arms, and legs with no common evidence of scarring.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for a chronic disease, 
i.e. arthritis, which becomes manifest to a compensable 
degree within one year after a veteran's separation from 
active service. n38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question that must be resolved in the present 
case is whether the veteran has presented evidence that his 
claims are well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
A well-grounded claim is comprised of three specific 
elements: evidence of a current disability, evidence of an 
inservice disability, and evidence of a link or nexus between 
the current and inservice disabilities.  See Caluza v. Brown, 
7 Vet. App. 498 (1995). In the absence of any one of these 
three elements, the Board must find that a claim for service 
connection is not well grounded and therefore must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

The record confirms that the veteran was exposed to flames, 
fumes, and smoke when he rescued the crewmen from a down 
aircraft.  However, this fact, in and of itself, is 
insufficient to establish service connection.  There must 
also be competent medical evidence which shows that this 
exposure resulted in current, chronic disabilities.

A.  A Lung Disorder Secondary To Smoke Inhalation

In this regard, the veteran indicated that he treated himself 
during service.  However, it is important to note that the 
October 1945 separation examination, which includes a chest 
x-ray, demonstrated that the veteran's lungs were normal.  

The first post service clinical indication of a chronic lung 
disorder was the February 1997 private medical statement, 
showing treatment for COPD.  This is many years after 
service.  Additionally, a VA examiner in April 1998 rendered 
an opinion that the veteran's respiratory symptoms and 
physical findings were unrelated to any smoke inhalations 
that took place during his military service.

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record that 
shows that his COPD is related burning airplane episode.  
Accordingly, the Board finds that the veteran's claim for 
service connection for a lung disorder secondary to smoke 
inhalation is not well grounded and must be denied.  

B.  An Eye Disability

The entrance examination showed the presence of hyperopic 
astigmatism with 20/70 uncorrected vision in his right eye 
and 20/70 uncorrected vision in his left eye correctable to 
20/25 vision in each eye.  There is no medical evidence of 
record which shows that the preservice eye disorder worsened 
during service or that there was any superimposed pathology 
which occurred during service.  In fact, the separation 
examination showed that the vision had improved and was 
correctable to 20/20, bilaterally.  The first postservice 
evidence of an eye disability was the April 1998 VA 
examination cataract extraction in both eyes and penetrating 
keratoplasty in the right eye were diagnosed.  This is many 
years after service.  Additionally the VA examiner 

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record that 
shows that his COPD is related burning airplane episode.  
Additionally, the VA examiner was unable to render an opinion 
as to the etiology of the eye disabilities.  The veteran has 
not submitted any competent medical evidence nor is there any 
competent medical evidence of record that shows that his eye 
disabilities are related directly or by aggravation to his 
service, to include the burning airplane episode.  
Accordingly, the Board finds that the veteran's claim for 
service connection for an eye disorder is not well grounded 
and must be denied.

C.  Residuals Of Flash Burns To The Body

Again, the Board notes that the veteran was exposed to flames 
during his rescue of the trapped crewmen.  However, the 
October 1945 separation examination found that the veteran's 
skin was normal.  Additionally, the April 1998 VA scars 
examination, showed no evidence of any residual disability.  
Without current medical evidence showing a skin disability, 
the claim is not well grounded and must be denied.  

D.  A Back Disability

The service medical records reflect treatment for back pain 
in October 1943.  However, at the time of the separation 
examination, no back abnormality was reported.  Additionally, 
the first postservice clinical evidence of a back disability 
was the April 1998 VA examination, which showed arthritis of 
the spine.  

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record that 
shows that his current back disorder is related to service or 
any incident, which occurred during active duty, to include 
the burning airplane episode.  Accordingly, the claim is not 
well grounded and must be denied.

E.  Residuals Of A Left Shoulder Injury

The service medical records, to include the October 1945 
separation examination are negative for complaints of, 
treatment for, or findings of a left shoulder disability. 
Moreover, post-service medical records which have been 
obtained and associated with the claims folder fail to 
provide evidence of a diagnosed left shoulder disability.  
Without current medical evidence showing a left shoulder 
disability, the claim is not well grounded and must be 
denied.

F. A Right Shoulder Disability

The service medical records indicate that, in April 1944, the 
veteran was treated for a moderate contusion of his right 
knee and right arm which he incurred when the bicycle that he 
was riding collided with a truck.  However, the October 1945 
separation examination found no musculoskeletal defects.  
Moreover, post-service medical records which have been 
obtained and associated with the claims folder fail to 
provide evidence of a diagnosed right arm or right shoulder 
disability.  Without current medical evidence showing a left 
shoulder disability, the claim is not well grounded and must 
be denied.

ORDER

The claim for service connection for a lung disorder 
secondary to smoke inhalation is denied.  

The claim for service connection for an eye disability is 
denied.  

The claim for service connection for residuals of flash burns 
to the body is denied.  

The claim for service connection for a back disability is 
denied.  

The claim for service connection for residuals of a left 
shoulder injury is denied.  

The claim for service connection for a right shoulder 
disability is denied.  



		
	ROBERT P. REGAN
Veterans Law Judge
	Member, Board of Veterans' Appeals


 

